DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2017/0093681 A1 to Chaubey et al(hereafter referenced as Chaubey) in view of Pub.No.: US 2018/0004622 A1 to Brandt.
Regarding claim 1, Chaubey discloses “a method for accessing data nodes (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' [par.0029]) , “the method comprising: obtaining, by a data access gateway (DAG) (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW)[Fig.1/item 8]), “a first request from a host” (subscriber devices 16 connect to gateway 8 via access network 6 to receive connectivity to subscriber services for applications hosted by subscriber devices 16 [par.0020]); “obtaining first metadata mappings from the data nodes”(metadata collector [Fig.2/item 100]) ; “making a first determination that the first request may not be served using any data node in an accelerator pool of the data cluster”(a network security appliance, may dynamically determine application metadata available to be exported via the export protocol [par.0005]).
Chaubey does not explicitly disclose “and in response to the first request: obtaining first bidding counters from the data nodes, and in response to the first determination: identifying, based on the bidding counters and metadata mappings, a data node in a non-accelerator pool of the data cluster associated with a first highest bidding counter of the bidding counters and a first appropriate metadata mapping of the metadata mappings; and sending the first request to the data node in the non-accelerator pool of the data cluster.”
However, Brandt in an analogous art discloses “and in response to the first request: obtaining first bidding counters from the data nodes” (obtaining response from performance counter Brandt [Fig.1/item 116a) “and in response to the first determination: identifying, based on the bidding counters and metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), “a data node (UE connects to a base station or node , which potentially corresponds in nature to a mobile station Brandt[par.0145]) in a non-accelerator pool of the data cluster (execution data cluster [Fig.4b/item 460]) associated with a first highest bidding counter of the bidding counters and a first appropriate metadata mapping of the metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]) ; “and sending the first request to the data node in the non-accelerator pool of the data cluster.” (obtaining response from performance counter Brandt[Fig.1/item 116a).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chaubey’s application metadata using export protocols with Brandt’s performance counter processor that monitors the performance of a processor that manages events in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Chaubey teaches a data access gateway that comprises metadata mappings via a collector, Brandt discloses  counters which identify the performance and management features of a processor, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “the method further comprising: obtaining, by the DAG” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW) Chaubey [Fig.1/item 8]), “a second request from a host” subscriber devices 16 connect to gateway 8 via access network 6 to receive connectivity to subscriber services for applications hosted by subscriber devices 16 Chaubey [par.0020]); “and in response to the second request: obtaining second bidding counters from the data nodes” (obtaining response from performance counter Brandt [Fig.1/item 116a); “obtaining second metadata mappings from the data nodes” (obtain second metadata mapping from metadata collector Chaubey [Fig.2/item 100]); “making a second determination that the second request may be serviced using the accelerator pool of the data cluster” (a network security appliance, may dynamically determine application metadata available to be exported via the export protocol Chaubey [par.0005]); “and in response to the second determination: identifying, based on the bidding counters and metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), “a data node (UE connects to a base station or node , which potentially corresponds in nature to a mobile station Brandt[par.0145]) in the accelerator pool associated with at least highest bidding counter of the second bidding counters and an appropriate metadata mapping of the second metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); “and sending the second request to the data node in the accelerator pool” (obtaining response from performance counter Brandt[Fig.1/item 116a).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein the metadata mappings specify what data is stored on each of the data nodes.”(metadata collector 100 in response to receiving records Metadata collector 100 may collect/store records and parse the records in accordance with the IPFIX protocol to extract the requested subset of the advertised application metadata Chaubey[par.0102]).
Regarding claim 4 in view of claim 1, the references combined disclose “wherein the bidding counters specify an amount computational resources of the data nodes of the data nodes available to serve the first request.” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]).

Regarding claim 5 in view of claim 1, the references combined disclose “wherein the first request is one selected from a group consisting of: a read request”(register read Brandt[Fig.4a/414]) ; “a write request” (write back request [Fig.4.a/item 418]) ; “an update request”(renaming request [Fig.4a/410]) ; “an information request”(exception handling [Fig.4a/item 422]) ; and a delete request”(rename request [Fig.4a/item 410]).
Regarding claim 6 in view of claim 1, the references combined disclose “ prior to obtaining the first request: obtaining, by a data processor, system metadata (metadata collector [Fig.2/item 100])from the data nodes of the data nodes” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' [par.0029]); “selecting, based on the system metadata, a second data node of the data nodes included in the accelerator pool to perform DAG operations” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW)[Fig.1/item 8]); “selecting, based on the system metadata, the data nodes of the data nodes included in the non-accelerator pool to perform bidding counter operations” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); “selecting, based on the system metadata” (metadata collector [Fig.2/item 100]), “the data nodes of the data nodes included in the non-accelerator pool to perform metadata mapping operations” (performance counters monitors performance via processing logic operations Brandt[Fig.3c/item 330]) ; “and initiating the performance of: DAG operations on the second data node of the data nodes included in the accelerator pool, the bidding counter operations on the data nodes of the data nodes in the non-accelerator pool” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), “and the metadata mapping operation on the data nodes of the data nodes included in the non-accelerator pool.” (obtaining response from performance counter Brandt[Fig.1/item 116a).
Regarding claim 7 in view of claim 6, the references combined disclose “wherein the system metadata specifies computational resources available to the data nodes of the data nodes” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' [par.0029]).
Regarding claim 8, Chaubey discloses “a system for accessing data nodes of a data cluster” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' [par.0029]), comprising: “a processor; a data access gateway (DAG)” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW)[Fig.1/item 8]), “which when executed by the processor performs a method, the method comprising: obtaining, by the DAG, a second request from a host” (subscriber devices 16 connect to gateway 8 via access network 6 to receive connectivity to subscriber services for applications hosted by subscriber devices 16 [par.0020]) ; “obtaining second metadata mappings from the data nodes” (metadata collector [Fig.2/item 100]); “making a second determination that the second request may be serviced using the accelerator pool of the data cluster; and in response to the second determination”(a network security appliance, may dynamically determine application metadata available to be exported via the export protocol [par.0005]).
Chaubey does not explicitly disclose “and in response to the second request: obtaining second bidding counters from the data nodes identifying, based on the bidding counters and metadata mappings, a data node in the accelerator pool associated with at least highest bidding counter of the second bidding counters and an appropriate metadata mapping of the second metadata mappings; and sending the second request to the data node in the accelerator pool.”
However, Brandt in an analogous art discloses “and in response to the second request: obtaining second bidding counters from the data nodes” (obtaining response from performance counter Brandt [Fig.1/item 116a)  “identifying, based on the bidding counters and metadata mappings, a data node (UE connects to a base station or node , which potentially corresponds in nature to a mobile station Brandt[par.0145]) in the accelerator pool associated with at least highest bidding counter of the second bidding counters and an appropriate metadata mapping of the second metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); and sending the second request to the data node in the accelerator pool.” (obtaining response from performance counter Brandt[Fig.1/item 116a).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chaubey’s  application metadata using export protocols with Brandt’s performance counter processor that monitors the performance of a processor that manages events in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Chaubey teaches a data access gateway that comprises metadata mappings via a collector, Brandt discloses  counters which identify the performance and management features of a processor, and both are from the same field of endeavor.
Regarding claim 9 in view of claim 8, the references combined disclose “wherein the method further comprising: obtaining, by the DAG, a second request from a host” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW) Chaubey [Fig.1/item 8]); “and in response to the second request: obtaining second bidding counters from the data nodes” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); “obtaining second metadata mappings from the data nodes” (obtain second metadata mapping from metadata collector Chaubey [Fig.2/item 100]); “making a second determination that the second request may be serviced using the accelerator pool of the data cluster” (a network security appliance, may dynamically determine application metadata available to be exported via the export protocol Chaubey [par.0005]); “and in response to the second determination: identifying, based on the bidding counters and metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), “a data node (UE connects to a base station or node , which potentially corresponds in nature to a mobile station Brandt[par.0145])in the accelerator pool associated with at least highest bidding counter of the second bidding counters and an appropriate metadata mapping of the second metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); “and sending the second request to the data node in the accelerator pool.” (obtaining response from performance counter Brandt[Fig.1/item 116a).
Regarding claim 10 in view of claim 8, the references combined disclose “wherein the metadata mappings specify what data is stored on each of the data nodes” (metadata collector 100 in response to receiving records Metadata collector 100 may collect/store records and parse the records in accordance with the IPFIX protocol to extract the requested subset of the advertised application metadata Chaubey[par.0102]).
Regarding claim 11 in view of claim 8, the references combined disclose “wherein the bidding counters specify an amount computational resources of the data nodes of the data nodes available to serve the first request” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]).
Regarding claim 12 in view of claim 8, the references combined disclose “wherein the first request is one selected from a group consisting of: a read request” (register read Brandt[Fig.4a/414]); “a write request” (write back request [Fig.4.a/item 418]); “an update request” (renaming request [Fig.4a/410]); “an information request” (exception handling [Fig.4a/item 422]); “and a delete request” (rename request [Fig.4a/item 410]). 
Regarding claim 13 in view of claim 8, the references combined disclose “the method further comprising: prior to obtaining the first request: obtaining, by a data processor, system metadata (metadata collector [Fig.2/item 100]) from the data nodes of the data nodes” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' [par.0029]); “selecting, based on the system metadata, a second data node of the data nodes included in the accelerator pool to perform DAG operations” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW)[Fig.1/item 8]) ; “selecting, based on the system metadata, the data nodes of the data nodes included in the non-accelerator pool to perform bidding counter operations” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); “selecting, based on the system metadata (metadata collector [Fig.2/item 100]), the data nodes of the data nodes included in the non-accelerator pool to perform metadata mapping operations” (performance counters monitors performance via processing logic operations Brandt[Fig.3c/item 330]); “and initiating the performance of: DAG operations on the second data node of the data nodes included in the accelerator pool” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), “the bidding counter operations on the data nodes of the data nodes in the non-accelerator pool” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), “and the metadata mapping operation on the data nodes of the data nodes included in the non-accelerator pool” (obtaining response from performance counter Brandt[Fig.1/item 116a).
Regarding claim 14 in view of claim 13, the references combined disclose “wherein the system metadata specifies computational resources available to the data nodes of the data nodes” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' [par.0029]).
Regarding claim 15, Chaubey discloses “a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for accessing data nodes of a data cluster” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' [par.0029]), “the method comprising: obtaining, by a data access gateway (DAG)” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW)[Fig.1/item 8]), “a first request from a host” (subscriber devices 16 connect to gateway 8 via access network 6 to receive connectivity to subscriber services for applications hosted by subscriber devices 16 [par.0020]); “and in response to the first request: obtaining first bidding counters from the data nodes” (metadata collector [Fig.2/item 100]); “obtaining first metadata mappings from the data nodes; making a first determination that the first request may not be served using any data node in an accelerator pool of the data cluster” (a network security appliance, may dynamically determine application metadata available to be exported via the export protocol [par.0005]).

Chaubey does not explicitly disclose “and in response to the first determination: identifying, based on the bidding counters and metadata mappings, a data node in a non-accelerator pool of the data cluster associated with a first highest bidding counter of the bidding counters and a first appropriate metadata mapping of the metadata mappings; and sending the first request to the data node in the non-accelerator pool of the data cluster.”
However, Brandt in an analogous art discloses “and in response to the first determination: identifying, based on the bidding counters and metadata mappings” (obtaining response from performance counter Brandt [Fig.1/item 116a), “a data node(UE connects to a base station or node , which potentially corresponds in nature to a mobile station Brandt[par.0145])  in a non-accelerator pool of the data cluster associated with a first highest bidding counter of the bidding counters and a first appropriate metadata mapping of the metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); and sending the first request to the data node in the non-accelerator pool of the data cluster.” (obtaining response from performance counter Brandt[Fig.1/item 116a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chaubey’s  application metadata using export protocols with Brandt’s performance counter processor that monitors the performance of a processor that manages events in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Chaubey teaches a data access gateway that comprises metadata mappings via a collector, Brandt discloses  counters which identify the performance and management features of a processor, and both are from the same field of endeavor.
Regarding claim 16 in view of claim 15, the references combined disclose “wherein the method further comprising: obtaining, by the DAG (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW) Chaubey [Fig.1/item 8]), “a second request from a host” subscriber devices 16 connect to gateway 8 via access network 6 to receive connectivity to subscriber services for applications hosted by subscriber devices 16 Chaubey [par.0020]; “and in response to the second request: obtaining second bidding counters from the data nodes” (obtaining response from performance counter Brandt [Fig.1/item 116a); “obtaining second metadata mappings from the data nodes” (obtain second metadata mapping from metadata collector Chaubey [Fig.2/item 100]); “making a second determination that the second request may be serviced using the accelerator pool of the data cluster” (a network security appliance, may dynamically determine application metadata available to be exported via the export protocol Chaubey [par.0005]); “and in response to the second determination: identifying, based on the bidding counters and metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), “a data node(UE connects to a base station or node , which potentially corresponds in nature to a mobile station Brandt[par.0145])  in the accelerator pool associated with at least highest bidding counter of the second bidding counters and an appropriate metadata mapping of the second metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); “and sending the second request to the data node in the accelerator pool” (obtaining response from performance counter Brandt[Fig.1/item 116a).
Regarding claim 17 in view of claim 15, the references combined disclose “wherein the metadata mappings specify what data is stored on each of the data nodes” (metadata collector 100 in response to receiving records Metadata collector 100 may collect/store records and parse the records in accordance with the IPFIX protocol to extract the requested subset of the advertised application metadata Chaubey[par.0102]).
Regarding claim 18 in view of claim 15, the references combined disclose “wherein the bidding counters specify an amount computational resources of the data nodes of the data nodes available to serve the first request” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]).
Regarding claim 19 in view of claim 15, the references combined disclose “wherein the first request is one selected from a group consisting of: a read request” (register read Brandt[Fig.4a/414]); “a write request” (write back request [Fig.4.a/item 418]); “an update request” (renaming request [Fig.4a/410]); “an information request” (exception handling [Fig.4a/item 422]); “and a delete request” (rename request [Fig.4a/item 410]). 
Regarding claim 20 in view of claim 15, the references combined disclose “the method further comprising: prior to obtaining the first request: obtaining, by a data processor, system metadata(metadata collector [Fig.2/item 100]) from the data nodes of the data nodes” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' [par.0029]); “selecting, based on the system metadata, a second data node of the data nodes included in the accelerator pool to perform DAG operations” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW)[Fig.1/item 8]); “selecting, based on the system metadata, the data nodes of the data nodes included in the non-accelerator pool to perform bidding counter operations” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); “selecting, based on the system metadata, the data nodes of the data nodes included in the non-accelerator pool to perform metadata mapping operations” (performance counters monitors performance via processing logic operations Brandt[Fig.3c/item 330]); “and initiating the performance of: DAG operations on the second data node of the data nodes included in the accelerator pool, the bidding counter operations on the data nodes of the data nodes in the non-accelerator pool” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), and the metadata mapping operation on the data nodes of the data nodes included in the non-accelerator pool”(obtaining response from performance counter Brandt[Fig.1/item 116a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433             

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433